IN THE SUPREME COURT OF THE STATE OF NEVADA


                     MICHAEL LUIS COTA,                                          iNo. 83953
                                       Appellant,
                                   vs.
                     THE STATE OF NEVADA,
                                       Res a ondent.
                     MICHAEL LUIS COTA,                                                   No....83955
                                       Appellant,
                                   vs.                                                                FILED
                     THE STATE OF NEVADA,
                                       Res ondent.                                                    JAN 1 8 2022
                                                                                                            A. BROWN
                                                                                                                  COURT
                                          ORDER DISMISSING APPEALS                               BY
                                                                                                            CLERK


                                  These are pro se appeals from district court orders denying
                     peremptory challenge. Ninth Judicial District Court, Douglas County;
                     Thomas W. Gregory, Judge.
                                 Because no statute or court rule permits an appeal from an
                     order denying a peremptory challenge in a criminal matter, this court lacks
                     jurisdiction to consider these appeals. Castillo v. State, 106 Nev. 349, 352,
                     792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only when
                     statute or court rule provides for appeal). Accordingly, this court
                                 ORDERS these appeals dismissed.'




                                                     \ %                   f   eI.
                                              Hardesty

                                                                       Amozwism=200a=eximet
                                                                      t
                                                                       s
                                                                                                            , J.
                                                                 Hernaon

SUPREME COURT
                           'Given this order, this court takes no action on the pro se letters filed
     OF              on January 3, 2022.
   NEVADA

4th 1947A   asVpm,


                                                                                •.   ••      •
                       cc:   Thomas W. Gregory, District Judge
                             Michael Luis Cota
                             Attorney General/Carson City
                             Douglas County District Attorney/Minden
                             Douglas County Clerk




SUPREME COURT
      OF
    NEVADA


(01 1947A MISPA,
                                                         2
                   -
                                                                 1,1   ' ' :